DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Background
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the Amendment filed on June 28, 2021.
Claims 1 and 9 are amended.  Claims 1-16 are pending for examination.  Claims 1 and 9 are independent claims.

Information Disclosure Statement
The information disclosure statement submitted on January 4, 2021, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Acknowledgment is made of amendments to the specification received on June 28, 2021.

Claim Rejections - 35 USC § 112
Regarding Claims 1-16, Applicants’ Amendment corrects the previous issues of indefiniteness.  The previous rejections are withdrawn.
Regarding Claims 1-16, Applicants’ Amendment resolves the previous issues of failing to comply with the written description requirement in relationship to the language “wherein the bindings operate through corresponding unique data source connectors,” now removed.  The previous rejections on these grounds are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding Claims 1-16, which stand rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement in relationship to the language “providing concurrent and independent user access via the data source connectors” of independent Claims 1 and 9, Applicants fail to resolve the issue.  As previously noted, while paragraphs 10 and 12 of the specification indicate that users can concurrently access and manipulate instances of the classes stored in a central repository, nothing in the original disclosure appears to reasonably suggest possession of an arrangement in which concurrent and independent access is “via the data source 
Claims 1-16 are further rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1 and 9 as amended each recite the limitation “wherein the bindings are utilized to determine which data sources are needed and which queries may be used to filter and sort data that is available from the data sources” in the claimed method and medium respectively.  While paragraph 19 of the specification indicates that described techniques allow a page developer to configure which data sources are needed and which queries may be used to filter and sort data that is available from a data source, the disclosure does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahidi et al., U.S. Patent Application 2005/0015357 A1 (published Jan. 20, 2005) (hereinafter “Shahidi”) in view of Marcos et al., U.S. Patent 6,429,880 B2 (issued Aug. 6, 2002) (hereinafter “Marcos”); Brigham et al., U.S. Patent Application 2005/0267906 A1 (published Dec. 1, 2005) (hereinafter “Brigham”); Castro et al., U.S. Patent Application 2008/0201338 A1 (published Aug. 21, 2008) (hereinafter “Castro”); and Chapman et al., U.S. Patent 7,555,706 B2 (issued Jun. 30, 2009) (hereinafter “Chapman”).
Regarding Claim 1, Shahidi teaches a method for collaboratively creating and managing a dynamic, data-driven site having multiple pages (see, e.g., Shahidi, Abstract and para. 2, describing a method providing capabilities for storing, reusing, , the method comprising:
Storing object instances in a repository of a computing platform configurable to manage the site (see, e.g. id., paras. 30 and 31, describing knowledge objects as building blocks of content that may be organized into a hierarchy and describing a repository as a centralized place where knowledge objects are stored; Abstract and paras. 18, 50, 51, and 66, describing an object-oriented information management system in which information is nested into a collection or object of linked information [indicating levels of objects] and describing an example in which information of a given patient is nested into a collection or object and many different objects may be linked together), wherein the object instances comprise objects and their bindings to each other within a specific web site (see, e.g., id., para. 30, providing examples of knowledge objects and indicating that knowledge objects may be organized into a hierarchy [representing links or bindings between objects in some form]; paras. 41, 43, and 70, indicating “types” of knowledge objects and noting that components may be hierarchically arranged and may be organized, classified, indexed, and searched; and Claims 1, 2, and 10, claiming a method for content , and specific instances of the object instances are stored in a central repository with user access control that allows concurrent development, testing and publishing of the components by multiple concurrent users utilizing concurrent user access controls (see, e.g. id., para. 67, describing an authoring module that allows a user to create a structure for and to select a design for content [representing development of content in some form], to evaluate and preview the content [representing testing of content in some form], and to publish content; Abstract and paras. 2, 22, and 47, describing a system and method for content development; paras. 62 and 73, describing preview of content to allow an author to make changes if not satisfied with the presentation of content; paras. 16, 27, and 64, describing publishing of content; paras. 3, 28, and 57 and Fig. 8, describing managing concurrent access to knowledge objects by multiple users such that knowledge objects may be simultaneously edited, viewed, or modified by different users and describing providing easy collaboration by allowing multiple users to work simultaneously with components to perform separate tasks; and para. 16, describing management of information content by individual users to create, collect, share, and publish sophisticated multimedia content);
Providing a data source connector for each data source that is accessible from the pages, wherein at least one data source comprises a remote database configurable to return structured data to the computing platform, wherein the bindings are utilized to determine which data sources are needed (see, e.g. id., para. 3, describing a database management system as “an integrated, computer-based matrix of programs and information sets whose overall purpose is to record, store, maintain, systematize, and manipulate large collections of related data subsets” and describing use of a database management system to access, create, maintain, and manipulate collections of data that may be stored in a hierarchy by field, record, or by file or database [indicating a remote database configurable to return structured data]; paras. 49 and 50, describing use of hierarchical databases, relational databases, and object-oriented databases and indicating use of an object-oriented content model representing linked objects to modularly manipulate objects such as manipulating parts of documents [representing components of a page in some form]; and para. 72, describing sharing and linking of knowledge objects and describing third-party tools dragged and dropped into pages to be used [representing components of pages bound to a needed data source in some form]);
Providing concurrent and independent user access via the data source connectors, with the computing platform, to the object instances stored in the repository with the user access control that allows concurrent development, testing and publishing of components by the multiple concurrent users (see, e.g. id., para. 3, describing the repository as responsible for managing concurrent access to knowledge objects by multiple users [representing concurrent user access control in some form]; para. 28 and Fig. 8, by allowing the multiple concurrent users to concurrently create, read, update and delete (CRUD) the object instances in different orders (see, e.g., id., para. 28 and Fig. 8, describing and illustrating use of a knowledge object by multiple users such that knowledge objects may be simultaneously edited, viewed, and modified [indicating reading and updating] by different users; paras. 52, 54, 65, 67, and 68, indicating creation and deletion of content items or other objects; paras. 57 and 72, describing multiple users allowed to simultaneously work with knowledge objects or their components to perform separate tasks and ;
Automatically updating at least one page or a component of the at least one page with the computing platform in response to modifications made utilizing the specific instances of the object instances (see, e.g. id., para. 28, describing simultaneous editing, viewing, and modification of knowledge objects; para. 52, describing adding or deleting parts of documents; paras. 57 and 72, describing users collaboratively updating and redesigning information; and paras. 61-63, describing automatic launch of knowledge objects and presentation of content and indicating content alteration of previously published material; and paras. 27 and 75, indicating publication of content in the form of a web page or other web browser content) by dynamically assembling a response (see, e.g., id., paras. 61-63, describing automatic launch of knowledge objects and presentation of content and indicating publishing content in various formats [indicating dynamic assembly of published content], and para. 41, describing knowledge objects activated during run-time undergoing server-compatible with a requesting device that are selected from a plurality of styles that can be used to provide the content (see, e.g., id., paras. 16 and 24 and Fig. 4, describing management of information in a variety of formats [which can be viewed as representing styles] and describing and illustrating components in different formats being compiled and converted into a designated format; para. 27 and Fig. 7, describing publishing content that may be viewed by others using a suitable application depending on the format the content is presented in [indicating a requesting device compatible with published content and target objects compatible with a requesting object in some form] and describing an example in which a designated format is HTML and content is published in the form of a web page; para. 75, describing contents published on a user’s web browser of choice); and
Transmitting, with the computing platform, the dynamically constructed page of content as the one or more specified target objects to a remote requesting device (see, e.g., id., paras. 20-22, describing and illustrating a platform comprising a domain application and a server in a cross-platform modular design that allows users to integrate various knowledge management solutions or software products in which a browser at workstation accesses the server; para. 37, indicating controlled access to server resources; and para. 41, describing knowledge objects activated during run-time undergoing server-side processing before being shown to a requester).
However, although Shahidi teaches storing object instances corresponding to components of a page as discussed above and suggests a class-based approach in discussing processing specific to each type of knowledge object (see Shahidi, para. 41), it does not appear to explicitly describe storing instances of classes.  Although Shahidi suggests storing information corresponding to page assets, styles, and templates (see, e.g., Shahidi, para. 24 and Fig. 5, describing an example in which components in different formats are compiled and converted into an HTML page [suggesting components that can be viewed as page assets corresponding to different styles]; and paras. 19, 27, 53, and 68 describing definition and use of templates to assimilate information), it is silent regarding classes corresponding to page assets, styles, and templates.  Although Shahidi teaches connection of a data sources such as a database to presented objects as discussed above, Shahidi does not appear to explicitly describe providing a data source through a data source connector utilizing a protocol.  And Shahidi appears to be silent regarding automatically updating wherein, for defined queries, fields returned from a query are bound to individual page elements of the at least one page.
Marcos teaches a method for creating and managing a dynamic, data-driven site, the method comprising: storing instances of classes in a repository of a computing platform configurable to manage the site, wherein the classes correspond to page assets, styles, and templates (see, e.g., Marcos, col. 3, lines 13-25, describing a capability for generating and manipulating  web pages programmatically using object classes in an object-oriented environment, describing classes of objects defined for each HTML element, and describing properties of an ; providing a data source connector for each data source that is accessible from pages, wherein at least one data source comprises a remote database configurable to return structured data to the computing platform (see, e.g., id., Abstract and col. 4, lines 8-11, describing functionality for binding web page definitional elements to a back-end state such as a client-side or server-side [representing a remote source] back-end state; col. 4, lines 14-27, describing a GUI used to determine bindings between web page definitional elements such as HTML elements and variables and methods of associated classes; col. 4, lines 54-61 and col. 6, lines 21-34, describing binding definitional elements to data or elements contained in a database; col. 12, lines 23, – col. 14, line 40, describing a binding example in the context of an object-oriented programming environment and use of HTML as a definitional language in which bindings are created between web page components and utilizing a protocol (see, e.g., id., col 1, lines 38-58, describing access to the Internet using several protocols including HTTP, describing HTTP as a standard protocol for communication with an information server on the Web, and describing HTTP as providing communication methods that allow clients to request data from a server and send information to the server.  In view of these teachings regarding HTTP in relationship to the other teachings of Marcos noted, use of HTTP in some form to effect database binding as described appears to be assumed by the reference but at least would have been obvious to one of ordinary skill in the art); and automatically updating at least one page, style or template of the at least one page by dynamically assembling a response (see, e.g., id., col. 3, lines 28-57, indicating dynamic elements associated with components of a web page and describing portions of a web page dynamically created at runtime; col. 2, lines 1-9, describing HTML as a structural language comprised of nested HTML elements that each can have attributes that specify properties of the element; and col. 6, lines 41-29, and col. 11, lines 52-54, providing examples of HTML elements having different attributes), wherein, for defined queries, fields returned from a query are bound to individual page see, e.g., id., col. 16, line 65, – col. 17, line 57, describing query methods in which an object class can be used to construct and invoke a query on the information contained in a database and providing an example in which elements representing queries are bound to template objects).
Shahidi and Marcos are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for the management and provision of web content or network-based application content and with teachings directed toward object-oriented content management.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shahidi and Marcos and implement a method for collaboratively creating and managing a site in which classes correspond to page assets, styles, and templates, in which a data source is provided through a data source connector utilizing a protocol, and in which, for defined queries, fields returned from a query are bound to individual page elements of at least one page in order to facilitate programmatic management and control of dynamic web content, improving modularity and ease of maintenance, by means of established communication protocols (see, e.g., Marcos, col. 2, line 52, – col. 3, line 25; and in view of the value of object-oriented design and object-oriented programmatic control well known in the art).  
However, Shahidi as modified by Marcos is silent regarding providing a unique data source connector for each unique data source type that is accessible.
Brigham teaches a method comprising: providing a unique data source connector for each unique data source type that is accessible from a computing platform, wherein at least one unique data source comprises a remote database configurable to return structured data to the computing platform (see, e.g., Brigham, Abstract and para. 6, describing a method of tracking data through a multi-tier computing architecture, and para. 58, describing embodiments in which adapters are used to move batches of data to and from a database and describing adapters designed to be database specific such that when different types of databases are utilized, only the adapter needs to be modified rather than a system accessing the database [indicating unique adapter or connector for each type of database]).
Brigham is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for the management and provision of network-based data.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shahidi, Marcos, and Brigham and implement a method for collaboratively creating and managing a site in which a unique data source connector is provided for each unique data source type that is accessible from pages in order to allow more convenient management of access to different types of databases (Brigham, para. 58; and in view of the value of software componentization well known in the art).
However, Shahidi as modified by Marcos and Brigham is silent regarding the remote database configurable to return structured data to the computing platform via a REST-based application program interface (API).
Castro teaches a method wherein at least one unique data source comprises a remote database configurable to return structured data to a computing platform via a REST-based API utilizing a protocol (see, e.g., Castro, Abstract and para. 21, describing a representational state transfer [REST] interface over 
Castro is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for the management and provision of network-based data.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shahidi, Marcos, Brigham, and Castro and implement a method for collaboratively creating and managing a site in which at least one unique data source comprises a remote database configurable to return structured data to a computing platform via a REST-based API utilizing a protocol in order to provide benefits such as efficiency through caching and self-contained transactions in the context of web site interactions (see, e.g., Brigham, paras. 3 and 4; and in view of the value of the REST model well known in the art).
However, Shahidi as modified by Marcos, Brigham, and Castro appears to be silent regarding the bindings utilized to determine which queries may be used to filter and sort data that is available from the data sources.
Chapman teaches a method wherein bindings are utilized to determine which queries may be used to filter and sort data that is available from data sources (see, e.g., Chapman, Abstract, describing a user interface that provides a 
Chapman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for the management and provision of network-based data by binding to display elements.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shahidi, Marcos, Brigham, Castro, and Chapman and implement a method for collaboratively creating and managing a site in which bindings are utilized to determine which queries may be used to filter and sort data that is available from data sources in order to improve user interface functionality and facilitate continued interface support and development (see, e.g., Chapman, col. 2, lines 18-45, and col. 15, lines 39-64; and in view of the value of filtering and sorting well known in the art).
Regarding Claim 3, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches the method of Claim 1 wherein the class instances comprise at least templates, events/actions, assets, and/or styles (see, e.g., Shahidi, paras. 19, 27, 53, and 68, indicating the use of templates for assimilating and presenting content; para. 48, describing information stored in a hierarchy at different levels of granularity see, e.g., Marcos, col. 3, lines 13-25, describing classes of objects defined for each HTML element; col. 3, lines 28-37, describing components used in one or more web pages and representing an entire page or some portion of a page; col. 2, lines 4-10, describing nested HTML elements including unordered lists, text boxes, check boxes, and radio buttons [which can be viewed as page assets], and indicating elements can have attributes that specify properties of the element [which can be viewed as comprising styles]; and col. 12, lines 38-46, and col. 17, lines 9-14, describing instances of templates associated with components of web pages and referring to properties of a template object instance [indicating classes corresponding to templates in some form].  In addition to the explicit examples noted, class-based instances for any of the entities indicated in the teachings above would have been further obvious to one of ordinary skill in the art under the same rationale as discussed in relationship to Claim 1 above regarding benefits associated with object-oriented design.  Note that teachings regarding a single claimed class instance type render obvious the alternative language of the claim).
Regarding Claim 4, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches the method of Claim 1 wherein, using the classes, a user may create, read, update or delete (CRUD) content items while another user may CRUD assets, styles, page templates or dynamic page elements that will be used to display the content according to page visual design standards (see, e.g.
Regarding Claim 5, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches the method of Claim 1 further comprising: dynamically assembling multiple elements as defined by the one or more classes; and publishing the elements as a dynamic, data-driven page within a web site (see, e.g., Shahidi, paras. 27 and 61-63, describing automated launch of knowledge objects and presentation of content and indicating content published in the form of a web page; para. 71, indicating a dynamic environment for updating and sharing knowledge components; and paras. 20, 69, 71, describing application to domains involving collaboration among groups of users, indicating management of site content; and see, e.g., Marcos, col. 3, lines 28-57, describing components used in one or more web pages and representing an entire page or some portion of a page, indicating dynamic elements associated with components, and describing portions of a web page dynamically created at runtime.  One of ordinary skill in the art would have been motivated to implement a method comprising dynamic assembly of class-based objects under the same rationale as provided in the discussion of Claim 1 above and further in order to allow flexible content management and delivery).
Regarding Claim 6, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches the method of Claim 1 further comprising visually binding data elements to corresponding page elements that define at least a portion of the one or more pages (see, e.g., Marcos, Abstract and col. 4, lines 8-11, and Figs. 4A-7, describing a graphical user interface and accompanying functionality for binding web page definitional elements to a back-end state and illustrating various user interfaces comprising functionality for visually binding data elements and page elements.  One of 
Regarding Claim 7, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches the method of Claim 6 wherein the data elements comprise at least one query (see, e.g., Marcos, col. 16, line 65, – col. 17, line 57, describing query methods in which an object class can be used to construct and invoke a query on the information contained in a database and providing an example in which elements representing queries are bound to template objects.  One of ordinary skill in the art would have been motivated to implement a method in which bound data elements comprise at least one query under the same rationale as provided in the discussion of Claim 1 above and further in order facilitate allow convenient access to database data in the context of object-oriented programmatic control).
Regarding Claim 8, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches the method of Claim 6 further comprising applying style elements to the data elements (see, e.g., Shahidi, paras. 27, 30, 61, and 73, describing designs selected from a design gallery or created by a user and indicating a design as a knowledge object that may be designated or applied separate from content; and see, e.g., Marcos, col. 2, lines 4-10, describing HTML elements that can have attributes that specify properties of the element [which can be viewed as comprising styles].  Applying style elements to data elements is inherent in or obvious over the indicated teachings of each reference in the context of the systems described.  One of 
Regarding Claim 9, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches a non-transitory computer-readable medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 11, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches a non-transitory computer-readable medium corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches a non-transitory computer-readable medium corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable.
Regarding Claim 13, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches a non-transitory computer-readable medium corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable.
Regarding Claim 14, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches a non-transitory computer-readable medium corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches a non-transitory computer-readable medium corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 16, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches a non-transitory computer-readable medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahidi in view of Marcos, Brigham, Castro, and Chapman and in further view of Weissman et al., U.S. Patent Application 2005/0223022 A1 (published Oct. 6, 2005) (hereinafter “Weissman”).
Regarding Claim 2, Shahidi as modified by Marcos, Brigham, Castro, and Chapman teaches the method of Claim 1 as discussed above and further teaches the method wherein contents of the at least one page is provided within a multitenant environment (see, e.g., Shahidi, para. 22 and Fig. 1, describing a network architecture including a server comprising a shared repository; paras. 41 and 42, indicating server-side processing at runtime, para. 31, describing a repository managing concurrent access to knowledge objects by multiple users; para. 34, describing serves storing catalogs of users, groups, and official entities [which can be viewed as multiple tenants]; and para. 39, describing an official entity as representing a coarse-grained unit of resources provided by servers), wherein the multitenant environment stores data for multiple client entities, wherein users of each of multiple client entities can only access data associated with the respective client entity (see, e.g., id., para. 31, describing managing access by multiple users; para. 35, describing users as a protected accounts differing in their rights with respect to official entities; para. 8, describing groups as collections of users and other groups used to control access to , and wherein the multitenant environment provides on-demand database service to the client entities (see, e.g., id., para. 41, describing knowledge objects active during run-time and undergoing server-side processing before being shown to a requester, indicating data accessed in response to requests; para. 48, describing a database management system as used to access, create, maintain, and manipulate collections of data stored in the database system; and paras. 27, 43, and 60, indicating knowledge objects retrieved from the system by search.  Any retrieval of database information in response to user requests can be viewed as providing a database service on demand).
However, Shahidi as modified by Marcos, Brigham, Castro, and Chapman is silent regarding the multitenant environment being a multitenant database environment, regarding each of the multiple client entities identified by a tenant identifier (ID) having one of one or more users associated with the tenant ID, wherein users of the multiple client entities can only access data identified by a tenant ID, and wherein the multitenant database environment comprises a hosted database provided by an entity separate from the client entities.
Weissman teaches a method for editing page content, the method comprising a multitenant database environment, wherein the multitenant database environment stores data for multiple client entities each identified by a tenant identifier (ID) having one of one or more users associated with the tenant ID, wherein users of the multiple client entities can only access data identified by a tenant ID, and wherein the multitenant database environment comprises a hosted database provided by an entity separate from the client entities (see, e.g., Weissman, Abstract and para. 5, describing a method for hosting variable schema data such as dynamic tables in a fixed physical database schema; paras. 6-9, describing methods for storing multiple fields for multiple tenants in a single multi-tenant data structure in which a multi-tenant data structure may comprise a primary key and an organization id column [either of which may be viewed as a tenant identifier in certain contexts]; para. 46, describing data retrieval for an entity based on an organization id; para. 66, describing use of the primary key to identify entities; paras. 97-102, describing a permission based security and sharing model and indicating access based at least in part on an entity identifier such as entity type; para. 23, describing tenant data in a multi-tenant system as arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another’s data, unless such data is expressly shared; and Abstract and paras. 8 and 30, describing hosting for multiple organizations and indicating a multi-tenant system handling storage of different objects and data across disparate organizations, indicating a hosted database provided by an entity separate from at least some client organizations).
Weissman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for the management and provision of web content and with teachings directed toward database management.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shahidi, Marcos, Brigham, Castro, Chapman, and Weissman and implement a method for collaboratively editing page content in which a multitenant see, e.g., Weissman, paras. 2-4; and in view of the value of shared database resources well known in the art).  
Regarding Claim 10, Shahidi as modified by Marcos, Brigham, Castro, and Chapman and as further modified by Weissman teaches a non-transitory computer-readable medium corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicants’ arguments filed June 28, 2021, have been fully considered but are moot in view of the new grounds of rejection.  Note that added limitations regarding bindings utilized to determine which data sources are needed and which queries may be used to filter and sort data that is available from the data sources are rendered obvious over the teachings of Shahidi and the teachings of newly added reference Chapman as discussed in the rejections above.  Note that Applicants’ arguments regarding deficiencies of each reference without addressing the combination of the references are not persuasive.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: Kulp et al., U.S. Patent Application 2008/0270919 A1 (published Oct. 30, 2008), teaching method for implementing a context layer including binding data in relationship to filtering and sorting.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
8/11/2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174